Citation Nr: 1420748	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left hip disability, status post-arthroscopy.

3.  Entitlement to an initial compensable rating for left knee disability for the period prior to July 20, 2012, and in excess of 10 percent therefrom

4.  Entitlement to a rating in excess of 10 percent for left knee disability from March 12, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May to December 1994, and from July 2007 to June 2008.  His second tour included service in the Southwest Asia Theater.  Between and after those tours, the Veteran has remained a member of the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which-pertinent part, granted service connection for the left knee disability and assigned an initial noncompensable rating, effective in October 2008, and denied the service connection claims.  The Veteran perfected an appeal of those determinations.

In his Notice of Disagreement (NOD), the Veteran asserted his left hip disorder is due to his service-connected left knee disability.  At the hearing, however, the Veteran and his representative emphasized the Veteran's claim is based solely on a direct basis.  Hence, the Board has styled the issue as shown on the Title Page.

As noted above, the Veteran testified at a Board hearing via video conference in March 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  The October 2012 Supplemental Statement of the Case (SSOC) notes that the Agency of Original Jurisdiction (AOJ) considered the electronic records in the Virtual claims file.  Hence, the Board may also consider them without the necessity of a waiver from the Veteran or a remand.  Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for left hip disability, and for an evaluation of the left knee from March 12, 2013, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On March 12, 2013, on the record at the Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral hearing loss.

2.  The evidence of record indicates that the Veteran's left knee disorder more nearly approximated a 10 percent rating as of February 10, 2010.  From that date forward, the left knee has not manifested with limitation of motion (LOM) on flexion of 0 to 30 degrees or less, or extension of 0 to 10 degrees or more.  Instability has not manifested at any time during the entire initial rating period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The requirements for an initial compensable evaluation of 10 percent for left knee disorder were met effective February 10, 2010.  The requirements for an initial rating in excess of 10 percent have not been met at any time during the rating period on appeal, up to March 12, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the Board hearing, the Veteran informed the undersigned that he wished to withdraw his appeal of the issue of entitlement to service connection for bilateral hearing loss.  In light of the withdrawal, the Board no longer has jurisdiction over the issue.  38 C.F.R. § 20.204.  Hence, the Board will dismiss the appeal.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private and VA treatment records are in the claims file, as are the reports of VA examinations conducted.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria.  The undersigned also held the record of the hearing open for 60 days to allow for receipt of additional evidence.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested with greater severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  

Analysis
  
The RO has rated the Veteran's left knee under DC 5260, which concerns LOM on flexion.  Under those criteria, limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10-percent rating.  A 20-percent evaluation requires that flexion be limited to 30 degrees.  A 30-percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The Veteran testified at his May 2013 hearing that he injured his left knee riding in the back of a truck wearing full field gear; the truck braked suddenly.  He fell on his left side under the full weight of his gear, and other passengers fell on him.  Service treatment records dated in February 2008, however, note the Veteran's report of a two-month history of insidious onset of left knee pain.  At that time, he denied any specific injury.

The April 2009 VA examiner noted the February 2008 entry and the service treatment records, and that the diagnosis at that time was a knee sprain of the lateral ligaments and tendonitis, for which the Veteran was issued a knee brace and placed on non-steroidal agents.  The Veteran reported sharp knee pain that came and went and, at other times, was an aching or throbbing-type pain.  On average, he assessed his pain as of 6-7/10 intensity with flare-ups.  He denied swelling and use of assistive devices.  He also reported that the left knee did not impact his occupation, but it did interfere with walking distances greater than a mile.  Standing, sitting, or lying down did not increase his symptoms, but use of stairs increased them significantly.

Physical examination of the left knee revealed no deformities, swelling, or palpable tenderness.  Range of motion (ROM) was 0 to 120 degrees in the right knee, and 0-110 in the left, both without pain.  Active ROM did not produce fatigue or incoordination.  There was also no additional loss of motion with repetitive movement.  Lachman's and McMurray's tests were negative bilaterally.  Knee X-rays were interpreted as negative except for mild narrowing and he diagnosed a knee sprain.

The objective findings on clinical examination show the Veteran's left knee disorder did not approximate a compensable rating.  

The Board finds that a compensable rating was not met or approximated as of the April 2009 examination, as the examiner also noted the left knee ROM was without pain.  Generally, painful motion will warrant a compensable rating to the extent of the functional impairment due to pain.  See 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, the examiner noted that repetitive-use testing did not reveal additional loss of ROM.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also notes the X-ray examination report notation of minimal narrowing of the medial knee joint versus the Veteran's positioning; and, the radiologist requested clinical correlation.  The examiner noted the narrowing but still assessed the X-rays as overall negative.  Hence, the Board infers that the examiner did not assess the clinical examination as showing an arthritic disorder.  The examination report also notes the Veteran's left knee was stable, and the X-rays revealed no effusion.  Hence, there is no factual basis for a separate rating for instability, or a compensable rating for cartilage symptomatology.  See 38 C.F.R. § 4.71a, DCs 5257, 5258.

In light of all of the above, the Board finds the left knee more nearly approximated a noncompensable rating as of the April 2009 VA examination.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5260.

Pursuant to an August 2010 VA request, the RO received the Veteran's private treatment records that same month.  A February 10, 2010, entry of Dr. P notes the Veteran complaints of increased pain in his knees, left greater than right, especially while going up and down steps.  Physical examination revealed point tenderness over the medial aspect of the left knee, and full flexion caused the Veteran pain medially, as did full extension and the McMurray maneuver.  Dr. P noted the X-ray was negative for any bony abnormality, but he still ordered an MRI.

Although Dr. P did not record the Veteran's ROM values, the Board notes the fact that the Veteran's left knee motion was painful.  Since the left knee manifested LOM at the April 2009 VA examination, albeit noncompensable, the Board finds the earlier diagnosed LOM combined with the painful motion at Dr. P's examination warrants a compensable rating of 10 percent as of the date of Dr. P's entry, February 10, 2010.  38 C.F.R. §§ 3.400, 4.59.  Dr. P noted the left knee ligaments were stable.  Hence, there still was no factual basis for a separate rating for instability.

An entry  a week or so later in February 2010 notes the left knee MRI examination revealed tricompartmental chondromalacia and thinning of the cartilage.  Otherwise, the knee was normal.

The DRO arranged another examination of the Veteran.  The July 2012 VA examination report reflects reports of constant sharp left knee pain of 7/10 severity on average.  The pain was aggravated by walking, standing, running, or stairs.  He denied swelling or use of a brace but did report occasional use of a cane.

Physical examination revealed ROM of 0 to 120 degrees with objective evidence of pain at the end point on flexion and none on extension.  There was no tenderness to palpation, and muscle strength was normal.  X-rays revealed no change as compared to those of April 2009 and the imaging did not reveal degenerative or traumatic arthritis.  The examiner diagnosed left knee tendonitis and noted the left knee did not result in occupational impairment.

The objective findings on clinical examination show the left knee continued to more nearly approximate a 10-percent rating.  38 C.F.R. §§ 4.59, 4.71a, DC 5260.  A higher rating was not met or approximated, as the examiner noted that repetitive-use testing did not result in additional loss of ROM or additional functional impairment.  The examination findings also revealed the left knee was stable.  Hence, a separate rating for instability is not indicated.

The Veteran testified at the hearing that he experienced pain throughout the entire part of the July 2012 examination where the examiner manipulated his knee.  As set forth above, the examiner noted pain.  The Veteran also testified his left knee was swollen after the examination.  His outpatient records, however, do not contain any entries that would support a rating higher than 10 percent.  They document only his problem and the medication prescribed for pain management of his knee and other joint disorders.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  See 38 C.F.R. § 4.3.  As discussed earlier in this decision, the Board also allowed a staged rating where shown by the evidence.


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to an initial compensable rating of 10 percent for left knee disability is granted, effective February 10, 2010. 


REMAND

The Veteran's hearing testimony indicated his left knee disorder has increased in severity, to include the possible presence of instability.  Hence, the need for a current examination is triggered for the period from May 12, 2013 onward.  38 C.F.R. § 3.159(a)(2).  Additionally, development is required with respect to the left hip claim.  Specifically, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his left knee and left hip disorders since September 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, send the claims file to the examiner who conducted the July 2012 hip examination.  The examination report reflects the examiner rendered a negative nexus opinion because there is no evidence of a left hip disorder in the service treatment records.  Inform the examiner that the absence of contemporaneous medical documentation, standing alone, is not a sufficient basis for a negative nexus opinion.  Advise the examiner further that the Veteran's lay reports of his history must be considered, and that the explanation of any opinion must include the significance, if any, of the absence of treatment records, etc.  Thus, the examiner should again state whether it is at least as likely as not as not that a left hip disability is due to the Veteran's active service.  If not, is it at least as likely as not that a left hip disorder has been caused by the service-connected left knee disability or aggravated (made permanently worse) by the left knee disability.  The Board notes that the examiner earlier found that knee strain would not cause left hip dysplagia- however, if this is the examiner's opinion, a reason for such conclusion must be given.  The Board lacks medical expertise and relies on the examiner's to provide the medical explanation needed to resolve a claim.

3.  After the above is complete, arrange an examination by an appropriate examiner to determine the current severity of the Veteran's left knee disability.  Aside from addressing the ROM of the left knee, the examiner is requested to specifically address the extent, if any, of functional loss of use of the left knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After all of the above is complete, review the Veteran's claims de novo.  If the decision remains in any way adverse to the Veteran, issue an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


